Title: From Thomas Jefferson to John Wayles Eppes, 26 September 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                            
                            Monticello Sep. 26. 07.
                        
                        Your two letters of Aug. 9. & Sep. 21. were duly recieved: and altho’, according to the latter I may expect
                            your servant tomorrow, if you succeed in the purchase of the horse, yet as mr Coles is now here & proposes to go by the
                            way of Eppington I think it surest to answer by him. I have had your table, copying press & bust well packed in a box,
                            and as I am sure it would be agreeable to mrs Eppes to have the harpsichord at Eppington I have had that also packed &
                            shall send both boxes to mr Higginbotham to be forwarded to G. Jefferson from whom you will recieve them. the bust has
                            been broke off, by some accident, at the neck. it may be easily mended with white lead, & if placed where it cannot be
                            touched under a twelvemonth it will be secure after that. there are here 3. presses of yours. one an elegant mahogany one,
                            another very plain mahogany, old, the 3d. one of the old clumsy walnut presses formerly mr Wayles’s. I have not sent them
                            because I did not know if you would wish them at Eppington. they shall be sent to Richmond whenever you direct. the Walnut
                            one perhaps is hardly worth the case & carriage. should you have bought the horse & not sent him perhaps mr Coles
                            would prefer him to the stage in going to Washington. I set out for that place on the 30th. & shall be happy to recieve
                            yourself & Francis there, & to find you both in good health. nothing can be more uncertain then the two events you
                            mention, the acquisition of the Floridas, & peace with England. this last is perfectly cross & pile. present my warm
                            & unchangeable affections to mr & mrs Eppes and be assured of the same to yourself.
                        
                            Th: Jefferson
                            
                        
                    